DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022, 03/07/2022 and 04/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This communication is in response to the amendments filed on 01/10/2022.
Claims 1-6, 8-11 and 18-27 are pending.
Claims 1, 6, 11, 20, 23, and 25 are further amended.
Claims 26 and 27 are added.
Claims 7 and 12-17 are cancelled.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 9-13, claims 1, 6, 11, 20 and 23 filed on 01/10/2022. Applicant argues that the prior art of record fails to teach or suggest the limitations below:“selecting, by the one or more computers, a subset of the performance measures”
“by (i) identifying a set of multiple related nodes using edges in the semantic graph”“ and (ii) including, in the subset, performance measures each selected based on the metadata
“associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes”
“semantic graph”
“determining a weighted combination of the subset of performance measures”“performing operations that access objects represented in the semantic graph by one or more of the multiple related nodes”“and wherein the weighted combination weights the performance measures based on levels of similarity between the first context and contexts associated with respectively performance measures in the subset”“The method of claim 1, wherein the objects represented as nodes in the semantic graph include documents, wherein the set of multiple related nodes comprises nodes representing multiple different documents, and wherein aggregating the subset of performance measures comprises aggregating a subset of performance measures that includes performance measures for the multiple different documents”
“The method of claim 1, wherein the weighted combination weights the performance measures in the subset according to weights for the edges in the semantic graph that indicate relationships involving the nodes in the identified set of nodes”






Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 9-13, claims 1, 11 and 20, filed on 01/10/2022, have been considered but are not persuasive.
With regards to claim limitation, “associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes” , Muddu discloses (0135/0232) event data include performance measurements. Muddu further discloses (0232/0233/0252) event data (such as performance measurements information) includes identifier. Muddu also discloses (0220/0223) relationship (semantic) graph to the associated event data (such as performance measurements information); event data to subsequent multiple nodes. Therefore the Examiner believes that Muddu does teach or suggest associating performance measurement data with identifiers associated semantic/relationship graphs consisting of multiple node. 
With regards to claim limitations, “determining a weighted combination of the subset of performance measures”, Muddu discloses (0534/630) calculating (determining) a weighted (value) combination. Muddu further discloses (0307/0534) metric (measurements associated with) weight and data formatted in subsets. Therefore the Examiner believes that Muddu does teach or suggest calculating combined weights associated performance metric in data portions.
With regards to claim limitations “semantic graph”, Chen discloses (0309) map (graphic representation) representing relationship (between) nodes and edges. Therefore the Examiner believes that Chen does teach a map/graph illustrating relation data between nodes and edges.
With regards to claim limitations “selecting, by the one or more computers, a subset of the performance measures”, “by (i) identifying a set of multiple related nodes using edges in the semantic graph” , “ and (ii) including, in the subset, performance measures each selected based on the metadata” , “performing operations that access objects represented in the semantic graph by one or more of the multiple related nodes” , “wherein the weighted combination weights the performance measures based on levels of similarity between the first context and contexts associated with respectively performance measures in the subset” , “The method of claim 1, wherein the objects represented as nodes in the semantic graph include documents, wherein the set of multiple related nodes comprises nodes representing multiple different documents, and wherein aggregating the subset of performance measures comprises aggregating a subset of performance measures that includes performance measures for the multiple different documents” and “The method of claim 1, wherein the weighted combination weights the performance measures in the subset according to weights for the edges in the semantic graph that indicate relationships involving the nodes in the identified set of nodes” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180246942) in view of Muddu (US20170063889) and in further view of Zhong (US20170085446).
As to claim 1, Chen teaches a method performed by one or more computers, the method comprising: storing, by the one or more computers, semantic graph data (¶0099 one or more  processors configured for storing data; ¶0155 data stored, data (with) semantic relationship; ¶0161 semantic, data model; ¶0309 map representing relationship data, nodes and edges) that defines a semantic graph having (i) nodes that represent different objects in a computing environment, (¶0161 data model is a mapping of semantic datasets;  ¶0162 data model is composed of one or more objects; ¶0164 data objects; ¶0264 data (object) associated with components; ¶0364 topology map including a plurality of nodes based on relationship data) the semantic graph data specifying for each node an object identifier for the object represented by the node, (¶0232 identifier associated with a device; ¶0309 map set of nodes each representing a relationship ¶0319 map element include a resource identifier) and (ii) edges between the nodes that represent s among the objects that are represented by the nodes, (¶0269 node, edges represents a relationship between resources; ¶0330 map elements, including selected nodes and edges) wherein the semantic graph includes multiple different types of edges between nodes to indicate different types of relationships between objects; (¶0161  semantic, data model is structured mapping; ¶0309 map includes a graphical display of a set of nodes; representing one or more cloud computing resources, and edges, each representing a relationship) generating, by the one or more computers, a performance measure for each of multiple computing operations (¶0109 performance data related to a client device operating state; ¶0311 generating data providing instructions for displaying performance data; ¶0358 performance data related to performance of a plurality of computing resources) that access one or more of the objects that are represented as nodes in the semantic graph; (¶0108 enable users of client devices  to access various resources; ¶0161 semantic, data model is structured mapping; ¶0309 map includes a graphical display of a set of nodes; ¶0334 resources corresponding to the select map elements) aggregating, by the one or more computers, [[a]] the subset of the performance measures (¶0326 aggregate information may include one or more metrics; ¶0340 data include performance metrics; ¶0365 portion (subset) of the performance data).
Although Chen teaches the method recited above, wherein Chen fails to expressly teach  storing, by the one or more computers, metadata that associates the performance measures, generated for the computing operations with object identifiers for the corresponding one or more objects that were accessed in the respective computing operations, associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes,  performance measures based on the edges between nodes in the semantic graph by determining a weighted combination of the subset of performance measures, and altering, by the one or more computers, a configuration of one or more computing devices based on the weighted combination of the subset of the performance measures.
Muddu, however discloses,  storing, by the one or more computers, metadata that associates the performance measures (¶0135 event data, include performance data; ¶0188 performance data; ¶0412 metadata stored; ¶0565 metadata  based on event data) generated for the computing operations with object identifiers for the corresponding one or more objects that were accessed in the respective computing operations; (¶0188 generate data (to) include performance data; ¶0233 user identifier); ¶0252 event identifiers; ¶0622 generated identifier) associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes; (¶0135 event data  include performance measurements; ¶0220 relationship graph to the associated event data; e event data to subsequent nodes; ¶0223 provide graph multiple nodes; ¶0232 event data includes identifier; ¶0234 node graph, identifiers)  performance measures based on the edges between nodes in the semantic graph by determining a weighted combination of the subset of performance measures; (¶0534 metric, weight; ¶0547 graph (associated with) edge weights between nodes; ¶0630 calculating a weighted combination) and altering, by the one or more computers, a configuration of one or more computing devices (¶0167 updating or adjusting configuration; ¶0534 weight (performance) metric) based on the weighted combination of the subset of the performance measures. (¶0135 event data include performance data, diagnostic information and/or any of various other types of data indicative of performance; ¶0255 event data, subset; ¶0634 configuration preferences (associated with) weighted combination event data). 
Thus given the teachings of Muddu it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Muddu and Chen for generating and storing data/metadata with object identifiers associated with performance information. One of ordinary skill in the art would be motivated to allow for use of machine learning methods to evaluate and analyze data. (See Muddu para 0162)
Although the combination of Chen and Muddu teach the method recited above, wherein the combination of Chen and Muddu fail to expressly teach selecting, by the one or more computers, a subset of the performance measures, by (i) identifying a set of multiple related nodes using edges in the semantic graph and (ii) including, in the subset, performance measures each selected based on the metadata.
Zhong, however discloses, selecting, by the one or more computers, a subset of the performance measures (¶0263 selecting map elements to view performance metrics; ¶0304 selecting a subset of the map elements, by  one or more nodes; ¶0314 map elements  include performance metrics) by (i) identifying a set of multiple related nodes using edges in the semantic graph (¶0288 identification of each (node) cluster; map display (graph) includes a set of interconnected nodes and edges; ¶0303 edges of the topology map representing the resources of interest; ¶0311 edges displayed in a topology map and to specify nodes) and (ii) including, in the subset, performance measures each selected based on the metadata (¶0127 metadata associated with the data block (data portion/subset); ¶0160 subset of the events; define subset of data; ¶0236  identifying all  event data; ¶0304  subset of the map elements; ¶0314 map elements include performance metrics).
Thus given the teachings of Zhong it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Zhong, Chen and Muddu for identifying nodes and performance data and selecting subsets/portions of performance data. One of ordinary skill in the art would be motivated to allow for a user interface screen to display selections. (See Zhong para 0167)
As to claim 2, the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, wherein aggregating the subset of the performance measures comprises aggregating the subset of performance measures by user, by client device, by server, by data object, by data object category, by operation, by operation type, by time period, and/or by geographic location. (¶0039 node configured to collect data; ¶0240 data collection performance information; ¶0326 aggregate information may include information specific to metrics; ¶0322 performance metrics may correspond to a particular time period; ¶0365 portion (subset) of the performance data is received). 
As to claim 3, the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, wherein the performance measures indicate a latency, a service time, a wait time, a transmission time, a total task completion time, an amount of processor utilization, an amount of memory utilization, a measure of input or output operations, a data storage size, an error, an error rate, a throughput, an availability, a reliability, an efficiency, or a power consumption. (¶0119 performance data in association with latency; ¶0207 performance metrics energy-usage statistics; ¶0210 performance metrics for CPU utilization; ¶0268 performance, metrics related to amount of storage space used).
As to claim 4, the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, wherein the performance measures include one or more performance measures that are generated and stored for each of multiple individual operations of a client device or server. (¶0265 performance data generated; ¶0413 storing the performance data; ¶0433 node generates data). 
As to claim 5, the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, wherein altering a configuration of the one or more computing devices comprises adding an item to a client device cache, adding an item to a server cache, re-allocating computing resources among users, predictively generating a document, adding available computing capacity, or removing available computing capacity. (¶0167 updating or adjusting, configuration; ¶0309 provides information; information saved in the cache).
As to claim 10, the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, comprising determining, based on the aggregated performance measures, a performance limitation for one or more documents or tasks; (¶0244 Aggregate, performance information; ¶0245 aggregate thresholds associated with a particular KPI (key performance indicator is a type of performance measurement) ¶0287 collected data into events, to determine boundaries of events within the data) wherein altering the configuration comprises, in response to determining the performance limitation, altering the configuration of the one or more computing devices to increase performance of the one or more documents or tasks. (¶0284 enable configuration data; reduce data latency (allows for greater throughput and a more efficient connection); ¶0326 configuration changes made with respect to the selected resources; ¶0327 resources represented by the one or more nodes).
As to claim 11, Chen teaches a system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, (¶0742 computer system  includes one or more processor(s), execute the software code; machine-readable storage media, may be used for storing and executing program instructions) cause the one or more computers to perform operations comprising: storing, by the one or more computers, semantic graph data (¶0099 one or more  processors configured for storing data; ¶0155 data stored, data (with) semantic relationship; ¶0161 semantic, data model; ¶0309 map representing relationship data, nodes and edges) that defines a semantic graph having (i) nodes that represent different objects in a computing environment, (¶0161 data model is a mapping of semantic datasets;  ¶0162 data model is composed of one or more objects; ¶0164 data objects; ¶0264 data (object) associated with components; ¶0364 map including a plurality of nodes based on relationship data) the semantic graph data specifying for each node an object identifier for the object represented by the node, (¶0232 identifier associated with a device; ¶0309 map set of nodes each representing a relationship; ¶0319 map element include a resource identifier) and (ii) edges between the nodes that represent relationships among the objects that are represented by the nodes, (¶0269 node, edges represents a relationship between resources; ¶0330 map elements, including selected nodes and edges) wherein the semantic graph includes multiple different types of edges between nodes to indicate different types of relationships between objects; (¶0161  semantic, data model is structured mapping; ¶0309 map includes a graphical display of a set of nodes; representing one or more cloud computing resources, and edges, each representing a relationship) generating, by the one or more computers, a performance measure for each of multiple computing operations (¶0109 performance data related to a client device operating state; ¶0311 generating data providing instructions for displaying performance data; ¶0358 performance data related to performance of a plurality of computing resources) that access one or more of the objects that are represented as nodes in the semantic graph; (¶0108 enable users of client devices  to access various resources; ¶0161 semantic, data model is structured mapping; ¶0309 map includes a graphical display of a set of nodes; ¶0334 resources corresponding to the select map elements)  aggregating, by the one or more computers, [[a]] the subset of the performance measures (¶0326 aggregate information may include one or more metrics; ¶0340 data include performance metrics; ¶0365 portion (subset) of the performance data)
Although Chen teaches the system recited above, wherein Chen fails to expressly teach storing, by the one or more computers, metadata that associates the performance measures, generated for the computing operations with object identifiers for the corresponding one or more objects that were accessed in the respective computing operations, associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes, based on the edges between nodes in the semantic graph by determining a weighted combination of the subset of performance measures and altering, by the one or more computers, a configuration of one or more computing devices based on the weighted combination of the subset of the performance measures.
Muddu, however discloses, storing, by the one or more computers, metadata that associates the performance measures (¶0135 event data, include performance data; ¶0188 performance data; ¶0412 metadata stored; ¶0565 metadata  based on event data) generated for the computing operations with object identifiers for the corresponding one or more objects that were accessed in the respective computing operations; (¶0188 generate data (to) include performance data; ¶0233 user identifier); ¶0252 event identifiers; ¶0622 generated identifier) associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes; (¶0135 event data  include performance measurements; ¶0220 relationship graph to the associated event data; e event data to subsequent nodes; ¶0223 provide graph multiple nodes; ¶0232 event data includes identifier; ¶0234 node graph, identifiers) based on the edges between nodes in the semantic graph by determining a weighted combination of the subset of performance measures; (¶0534 metric, weight; ¶0547 graph (associated with) edge weights between nodes; ¶0630 calculating a weighted combination) and altering, by the one or more computers, a configuration of one or more computing devices (¶0167 updating or adjusting configuration; ¶0534 weight (performance) metric) based on the weighted combination of the subset of the performance measures. (¶0135 event data include performance data, diagnostic information and/or any of various other types of data indicative of performance; ¶0255 event data, subset; ¶0634 configuration preferences (associated with) weighted combination event data).
Thus given the teachings of Muddu it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Muddu and Chen for generating and storing data/metadata with object identifiers associated with performance information and altering configuration based on performance data. One of ordinary skill in the art would be motivated to allow for continuous monitoring and analyzing incoming data. (See Muddu para 0147)
Although the combination of Chen and Muddu teach the method recited above, wherein the combination of Chen and Muddu fail to expressly teach selecting, by the one or more computers, a subset of the performance measures, by (i) identifying a set of multiple related nodes using edges in the semantic graph and (ii) including, in the subset, performance measures each selected based on the metadata.
Zhong, however discloses,  selecting, by the one or more computers, a subset of the performance measures (¶0263 selecting map elements to view performance metrics; ¶0304 selecting a subset of the map elements, by  one or more nodes; ¶0314 map elements  include performance metrics) by (i) identifying a set of multiple related nodes using edges in the semantic graph (¶0288 identification of each (node) cluster; map display (graph) includes a set of interconnected nodes and edges; ¶0303 edges of the topology map representing the resources of interest; ¶0311 edges displayed in a topology map and to specify nodes) and (ii) including, in the subset, performance measures each selected based on the metadata (¶0127 metadata associated with the data block (data portion/subset); ¶0160 subset of the events; define subset of data; ¶0236 identifying all  event data; ¶0304 subset of the map elements; ¶0314 map elements  include performance metrics)
Thus given the teachings of Zhong it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Zhong, Chen and Muddu for identifying nodes and performance data and selecting subsets/portions of performance data. One of ordinary skill in the art would be motivated to allow for implementing indexers to extract event data such performance data. (See Zhong para 0146/0199)
As to claim 20, Chen teaches one or more non-transitory computer-readable media storing instructions that, when executed by the one or more computers, (¶0742 computer system  includes one or more processor(s), execute the software code; machine-readable storage media, may be used for storing and executing program instructions) cause the one or more computers to perform operations comprising: storing, by the one or more computers, semantic graph data (¶0099 one or more  processors configured for storing data; ¶0155 data stored, data (with) semantic relationship; ¶0161 semantic, data model; ¶0309 map representing relationship data, nodes and edges) that defines a semantic graph having (i) nodes that represent different objects in a computing environment, (¶0161 data model is a mapping of semantic datasets;  ¶0162 data model is composed of one or more objects; ¶0164 data objects; ¶0264 data (object) associated with components; ¶0364 topology map including a plurality of nodes based on relationship data) the semantic graph data specifying for each node an object identifier for the object represented by the node, ((¶0232 identifier associated with a device; ¶0309 map set of nodes each representing a relationship; ¶0319 map element include a resource identifier) and (ii) edges between the nodes that represent relationships among the objects that are represented by the nodes, (¶0269 node, edges represents a relationship between resources; ¶0330 map elements, including selected nodes and edges) wherein the semantic graph includes multiple different types of edges between nodes to indicate different types of relationships between objects; (¶0161 semantic, data model is structured mapping; ¶0309 map includes a graphical display of a set of nodes; representing one or more cloud computing resources, and edges, each representing a relationship)  generating, by the one or more computers, a performance measure for each of multiple computing operations (¶0109 performance data related to a client device operating state; ¶0311 generating data providing instructions for displaying performance data; ¶0358 performance data related to performance of a plurality of computing resources) that access one or more of the objects that are represented as nodes in the semantic graph; (¶0108 enable users of client devices  to access various resources; ¶0161 semantic, data model is structured mapping; ¶0309 map includes a graphical display of a set of nodes; ¶0334 resources corresponding to the select map elements) aggregating, by the one or more computers, [[a]] the subset of the performance measures based on the edges between nodes in the semantic graph (¶0326 aggregate information may include one or more metrics; ¶0340 data include performance metrics; ¶0365 portion (subset) of the performance data).
Although Chen teaches the computer-readable media recited above, wherein Chen fails to expressly teach storing, by the one or more computers, metadata that associates the performance measures, generated for the computing operations with object identifiers for the corresponding one or more objects that were accessed in the respective computing operations, associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes, by determining a weighted combination of the subset of performance measures and altering, by the one or more computers, a configuration of one or more computing devices based on the weighted combination of the subset  of the performance measures.
Muddu, however discloses, storing, by the one or more computers, metadata that associates the performance measures ((¶0135 event data, include performance data; ¶0188 performance data; ¶0412 metadata stored; ¶0565 metadata  based on event data) generated for the computing operations with object identifiers for the corresponding one or more objects that were accessed in the respective computing operations; (¶0188 generate data (to) include performance data; ¶0233 user identifier); ¶0252 event identifiers; ¶0622 generated identifier) associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes: (¶0135 event data  include performance measurements; ¶0220 relationship graph to the associated event data; e event data to subsequent nodes; ¶0223 provide graph multiple nodes; ¶0232 event data includes identifier; ¶0234 node graph, identifiers) by determining a weighted combination of the subset of performance measures) by determining a weighted combination of the subset of performance measures; (¶0534 metric, weight; ¶0547 graph (associated with) edge weights between nodes; ¶0630 calculating a weighted combination) and altering, by the one or more computers, a configuration of one or more computing devices (¶0167 updating or adjusting configuration; ¶0534 weight (performance) metric) based on the weighted combination of the subset  of the performance measures. (¶0135 event data include performance data, diagnostic information and/or any of various other types of data indicative of performance; ¶0255 event data, subset; ¶0634 configuration preferences (associated with) weighted combination event data). 
Thus given the teachings of Muddu it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Muddu and Chen for generating and storing data/metadata with object identifiers associated with performance information and modifying configurations. One of ordinary skill in the art would be motivated to allow for using application programming interfaces (APIs) for communicating with various data sources. (See Muddu para 0159)
Although the combination of Chen and Muddu teach the computer-readable media recited above, wherein the combination of Chen and Muddu fail to expressly teach selecting, by the one or more computers, a subset of the performance measures, by (i) identifying a set of multiple related nodes using edges in the semantic graph and (ii) including, in the subset, performance measures each selected based on the metadata.
Zhong, however discloses, selecting, by the one or more computers, a subset of the performance measures (¶0263 selecting map elements to view performance metrics; ¶0304 selecting a subset of the map elements, by one or more nodes; ¶0314 map elements  include performance metrics) by (i) identifying a set of multiple related nodes using edges in the semantic graph (¶0288 identification of each (node) cluster; map display (graph) includes a set of interconnected nodes and edges; ¶0303 edges of the topology map representing the resources of interest; ¶0311 edges displayed in a topology map and to specify nodes) and (ii) including, in the subset, performance measures each selected based on the metadata (¶0127 metadata associated with the data block (data portion/subset); ¶0160 subset of the events; define subset of data; ¶0236 identifying all  event data; ¶0304 subset of the map elements; ¶0314 map elements  include performance metrics).
Thus given the teachings of Zhong it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Zhong, Chen and Muddu for identifying nodes and performance data and selecting subsets/portions of performance data. One of ordinary skill in the art would be motivated to allow for displaying a list of event data which includes statistics. (See Zhong para 0152) 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180246942) in view of Muddu (US20170063889) and in further view of Zhong (US20170085446) and in further view of Oliner (US20180365309).
As to claim 6, although the combination of Chen, Muddu and Zhong teach the method recited above, wherein the combination of Chen, Muddu and Zhong fail to expressly teach the method of claim 1, wherein altering the configuration comprises altering the configuration to increase performance of the one or more computing devices in performing operations that access objects represented in the semantic graph by one or more of the multiple related nodes.
Oliner, however discloses, the method of claim 1, wherein altering the configuration comprises altering the configuration to increase performance of the one or more computing devices in performing operations that access objects represented in the semantic graph by one or more of the multiple related nodes. (¶0201 events (event data) received, improve the performance of components; ¶0234 event data (includes) configuration file; ¶0239 modifying configuration; ¶0240 add multiple field definitions to the configuration results in increased flexibility).
Thus given the teaching Oliner of it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Oliner, Chen and Muddu and Zhong for altering the configuration to increase device performance access objects represented in the semantic graph.  One of ordinary skill in the art would be motivated to allow for examining data subset events for patterns. (See Oliner para 0219)
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180246942) in view of Muddu (US20170063889) and in further view of Zhong (US20170085446) and in further view of Maybee (US20180196831).
As to claim 8, although the combination of Chen, Muddu and Zhong teach the method recited above, wherein the combination of Chen, Muddu and Zhong fail to expressly teach the method of claim 1, further comprising determining that a likelihood of usage of a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold, altering the configuration to increase performance for operations involving the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold.
Maybee, however discloses, the method of claim 1, further comprising determining that a likelihood of usage of a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold, altering the configuration to increase performance for operations involving the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold. (¶0051 configuration changes, ¶0091 objects meets threshold; ¶0126 object, threshold has been satisfied; ¶0141 meet usage thresholds; ¶0051 configuration changes, enable a high degree of scalability of performance; ¶0245 improve computer system functioning).
Thus given the teachings of Maybee it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Maybee, Chen, Muddu and Zhong for adjusting configurations based on satisfying thresholds. One of ordinary skill in the art would be motivated to allow for memory mapping of data so that changes are reflected in persistent storage while ensuring consistency. (See Maybee para 0008)
As to claim 9, the combination of Chen, Muddu, Zhong and Maybee teach the method recited in claim 8, wherein Chen further teaches The method of claim 8, wherein the specific data object or class of objects is a specific document or a specific data set, wherein the configuration is altered to increase performance for operations involving the specific document or the specific data set. (¶0145 update configurations; ¶0163 object represents a dataset; ¶0284 configuration data; reduce data latency (allows for greater throughput and a more efficient connection); ¶0326 configuration changes made). 
As to claim 18, although the combination of Chen, Muddu and Zhong teach the method recited above, wherein the combination of Chen, Muddu and Zhong fail to expressly teach the system of claim 11, wherein the operations comprise determining that a likelihood of usage of a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold, altering the configuration to increase performance for operations involving the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold.
Maybee, however discloses, the system of claim 11, wherein the operations comprise determining that a likelihood of usage of a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold, altering the configuration to increase performance for operations involving the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold. (¶0051 configuration changes, enable scalability of performance; ¶0126 object, threshold has been satisfied; ¶0245 improve computer system functioning).
Thus given the teachings of Maybee it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Maybee, Chen, Muddu and Zhong for adjusting configurations based on satisfying thresholds. One of ordinary skill in the art would be motivated to allow for encryption algorithms to prevent unauthorized access to network objects. (See Maybee para 0060)
As to claim 19, the combination of Chen, Muddu, Zhong and Maybee teach the system recited in claim 18, wherein Chen further teaches the system of claim 18, wherein the specific data object or class of objects is a specific document or a specific data set, wherein the configuration is altered to increase performance for operations involving the specific document or the specific data set. (¶0145 update configurations; ¶0163 object represents a dataset; ¶0284 configuration data; reduce data latency (allows for greater throughput and a more efficient connection); ¶0326 configuration changes made). 
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180246942) in view of Muddu (US20170063889) and in further view of Zhong (US20170085446) and in further view of Tacchi (US20170329844).
As to claim 23, although the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein the combination of Chen, Muddu and Zhong fail to expressly teach The method of claim 1, comprising receiving context information describing a first context associated with a device; and wherein the weighted combination weights the performance measures based on levels of similarity between the first context and contexts associated with respectively performance measures in the subset.
Tacchi, however discloses, The method of claim 1, comprising receiving context information describing a first context associated with a device; (¶0023 data obtained; ¶0025 text (data) based on context; ¶0055 data corresponding to nodes; ¶0107 receiving, data) and wherein the weighted combination weights the performance measures based on levels of similarity between the first context and contexts associated with respectively performance measures in the subset. (¶0025 text (data/information) based on  context; ¶0028 subsets of information; ¶0029 weights indicating semantic similarity between pairs of nodes; (and) semantic similarity between  text (data); ¶0045 weighted combination; ¶0075 statistical measures (information)).
Thus given the teachings of Tacchi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Tacchi, Chen, Muddu and Zhong for receiving contextual data related to similarity between devices. One of ordinary skill in the art would be motivated to allow for providing coordinate list for map values. (See Tacchi para 0085/0086)
As to claim 24, although the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein the combination of Chen, Muddu and Zhong fail to expressly teach the method of claim 1, wherein aggregating the performance measures comprises: determining, for a document, a set of objects for which the semantic graph data indicates a relationship between the objects and the document; and generating one or more measures that aggregate the performance measures for operations that involve accessing the objects in the set of objects.
Tacchi, however discloses, the method of claim 1, wherein aggregating the performance measures (¶0075 statistical similarities measures obtained) comprises: determining, for a document, a set of objects for which the semantic graph data indicates a relationship between the objects and the document; (¶0023 documents (or other objects) having semantic (or other) interrelationships reflected in a graph; ¶0065 determine objects) and generating one or more measures that aggregate the performance measures for operations that involve accessing the objects in the set of objects. (¶0023 documents (or objects); ¶0047 generate graph, (with) fitness (device) parameters; ¶0075 statistical similarities measures obtained ¶0113 accessing documents (objects).
Thus given the teachings of Tacchi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Tacchi, Chen, Muddu and Zhong for determining and accessing collected documents. One of ordinary skill in the art would be motivated to allow for establishing a document score. (See Tacchi para 0035)
As to claim 25, the combination of Chen, Muddu and Zhong teach the method of claim 1, wherein Muddu further teaches the method of claim 1, wherein at least some of the edges in the semantic graph represent dependency relationships in which one object requires another object to run or be generated; (¶0218 relationship graph includes edges that link the nodes representing entities; ¶0426 edges that represent the relationships between the entities).
Thus given the teachings of Muddu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Muddu, Chen, and Zhong for edges in the semantic graph represent dependency relationships. One of ordinary skill in the art would be motivated to allow for a secure platform when combining events into a relationship graph. (See Muddu para 0405)
Zhong, however discloses, and wherein selecting the subset of the performance measures comprises using the stored metadata to select a set of performance measures for computing operations involving the at least one node that the semantic graph edges indicate is a dependency for the particular document. (¶0129 metadata associated with the data blocks(data subsets) ; ¶0135 subset of the events (data) corresponding data store; ¶0304 selecting a subset of the map elements; ¶0314 the selected map elements correspond to performance metrics)
Thus given the teachings of Zhong it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Zhong, Chen and Muddu for selecting performance data associated with metadata and node and edges. One of ordinary skill in the art would be motivated to allow for filtering performance data subsets based on event time stamp values. (See Zhong para 0146)
Although the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein the combination of Chen, Muddu and Zhong fail to expressly teach wherein the subset of performance measures is a subset of performance measures involving access to a particular document represented by a node in the semantic graph.
Tacchi, however discloses, wherein the subset of performance measures is a subset of performance measures involving access to a particular document represented by a node in the semantic graph; (¶0004 documents according to various metrics (fitness/performance); ¶0028 subsets of documents; ¶0036 nodes represent named entities documents;  nodes of the graph may represent the objects (e.g., document); ¶0113 accessing documents)
Thus given the teachings of Tacchi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Tacchi, Chen, Muddu and Zhong for accessing documents associated with network metric data. One of ordinary skill in the art would be motivated to allow for implementing security procedures to confirm a user is authorized to access documents. (See Tacchi para 0064)
As to claim 26, although the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein the combination of Chen, Muddu and Zhong fail to expressly teach the method of claim 1, wherein the objects represented as nodes in the semantic graph include documents, wherein the set of multiple related nodes comprises nodes representing multiple different documents, and wherein aggregating the subset of performance measures comprises aggregating a subset of performance measures that includes performance measures for the multiple different documents.
Tacchi, however discloses, the method of claim 1, wherein the objects represented as nodes in the semantic graph include documents, wherein the set of multiple related nodes comprises nodes representing multiple different documents, and wherein aggregating the subset of performance measures comprises aggregating a subset of performance measures that includes performance measures for the multiple different documents. (¶0018 semantic graph, objects (e.g., documents); ¶0028 plurality of documents; ¶0029 graph having nodes corresponding to respective documents; ¶0052 multiple computing devices; ¶0075 statistical similarities measures obtained).
Thus given the teachings of Tacchi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Tacchi, Chen, Muddu and Zhong for collecting performance data associated with nodes and documents. One of ordinary skill in the art would be motivated to allow for calculating document frequency values. (See Tacchi para 0078)
As to claim 27, although the combination of Chen, Muddu and Zhong teach the method recited in claim 1, wherein the combination of Chen, Muddu and Zhong fail to expressly teach The method of claim 1, wherein the weighted combination weights the performance measures in the subset according to weights for the edges in the semantic graph that indicate relationships involving the nodes in the identified set of nodes.
Tacchi, however discloses, the method of claim 1, wherein the weighted combination weights the performance measures in the subset according to weights for the edges in the semantic graph that indicate relationships involving the nodes in the identified set of nodes. (¶0045 weighted combination, values for node fitness parameters; ¶0083 graph may be constructed, with   nodes, and weighted edges indicating relationships, semantic similarity) 
Thus given the teachings of Tacchi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Tacchi, Chen, Muddu and Zhong for weighted values associated with node and map edges. One of ordinary skill in the art would be motivated to allow for natural language processor to determine relation data. (See Tacchi para 0083)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456